Appeal pursuant to CPLR 5601 (d) from judgment of Supreme Court dated December 3, 1985 dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order of the Appellate Division brought up for review does not "necessarily affect” the judgment appealed from within the meaning of CPLR 5601 (d).
Appeal from the order of the Appellate Division dated November 26, 1985 dismissed for nonfinality, without costs, by the Court of Appeals sua sponte, only insofar as it pertains to matters other than the confirmation of the arbitrators’ award (see, e.g., Merrill Lynch, Pierce, Fenner & Smith v Griesenheck, 21 NY2d 688).